WRIGHT, Retired Appellate Judge.
In accord with the judgment of the supreme court, 507 So.2d 936, entered on March 27, 1987, wherein the judgment of this court affirming the judgment of the Circuit Court of Pike County was reversed and set aside with direction: It is considered that the judgment of the Circuit Court of Pike County denying the claimant’s motion for a new trial be reversed. The cause is remanded to said circuit court for reconsideration of the motion for a new trial as directed by the opinion and judgment of the supreme court.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.